Citation Nr: 1107972	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-37 568	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to July 1982.  

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2005 rating decision, in which 
the Boston, Massachusetts RO (Boston RO), in pertinent part, 
denied service connection for a nervous condition and for PTSD.    

Given the findings of record, which include a diagnosis of 
polysubstance abuse, depression, anxiety, PTSD, bipolar disorder, 
and intermittent explosive, personality, mood and adjustment 
disorders, the Board has recharacterized the Veteran's 
psychiatric disorder/PTSD claims as stated on the title page.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

In March 2008, the case was remanded to schedule the Veteran for 
a Travel Board hearing.  Later, the appeal was transferred to the 
Huntington, West Virginia (Huntington RO) and then to the 
Cleveland, Ohio RO (Cleveland RO).  

A Travel Board hearing was scheduled to be held at the Cleveland 
RO in April 2009.  In a March 2009 response to the hearing notice 
letter, the Veteran indicated that he lived in West Virginia and 
could not attend the scheduled hearing but asked that the hearing 
be held without him.  Because the Veteran lived in West Virginia, 
the Board, in July 2009 letter, asked the Veteran to clarify 
whether he still wanted a hearing before the Board and, if so, 
where.  The July 2009 letter also informed the Veteran that, if 
he did not respond within 30 days of the date of this letter, the 
Board would assume that he no longer wanted a hearing.  Since the 
Veteran did not respond within the 30-day period, and since the 
July 2009 letter was not returned as undeliverable, the Board 
deemed the Veteran's hearing request withdrawn.  See 38 C.F.R. 
§ 20.704 (2009).  The appeal was subsequently transferred to the 
Huntington RO.

In an October 2009 decision, the Board, in part, remanded the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, for additional 
development.  This issue again is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action, on his part, is required.


REMAND

Unfortunately, the claim must be remanded for additional 
development.

In compliance with the Board's October 2009, VA sought and 
obtained the Veteran Official Military Personnel File (OMPF), 
additional VA treatment records, and another VA examination 
report.  The VA treatment records reflect that the Veteran has 
been receiving Social Security Administration (SSA) disability 
payments and has received VA vocational rehabilitation services 
through the Clarksburg and Chillicothe VA Medical Centers 
(VAMCs).  On remand, the Veteran's SSA and outstanding VA 
treatment records and his vocational rehabilitation folder(s) 
should be sought and associated with the claims file.

In the November 2010 VA psychiatric examination report, the VA 
examiner appears to indicate that the Veteran may have had a pre-
existing psychiatric and/or personality disorder which may have 
been aggravated by service.  A personality disorder is not a 
disease or injury for VA compensation purposes.  See 38 C.F.R. 
§ 3.303(c) (2010).  However, service connection may be granted, 
in limited circumstances, for superimposed disability on a 
constitutional or developmental abnormality.  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45,711 (Oct. 30, 1990); see also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  

The Board notes that every person employed in the active 
military, naval, or air service shall be taken to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 
2010).

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. § 
101(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1(d) (2010).

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Following development, the claims file should be returned to the 
November 2010 VA psychiatrist, if available, or to another 
examiner for a new etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Clarksburg VAMC, between November 6, 
2009 and May 26, 2010, and, since June 8, 
2010.  Obtain the Veteran's vocational 
rehabilitation folder(s) from the Clarksburg 
and Chillicothe VAMCs.  All records and/or 
responses received should be associated with 
the claims file.

2.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted, or obtained, in 
support of any claim for disability or 
supplemental security income filed by or on 
behalf of the Veteran.  All records/responses 
received should be associated with the claims 
file.  

3.  Send the Veteran and his representative a 
corrective notice letter under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010), that includes an explanation of the 
type of evidence needed to substantiate 
service connection for a disorder that pre-
existed service, and what evidence VA will 
provide and what evidence the Veteran should 
provide.  If any records sought are not 
obtained, the VA should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken. 

4.  After completion of 1, 2 and 3 above, 
furnish the claims file to a psychologist or 
a psychiatrist (preferably the VA 
psychiatrist who provided the November 2010 
opinion, if available) for an addendum 
opinion.  The entire claims file, to include 
a complete copy of the REMAND, must be made 
available to the examiner, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions. 

With respect to any diagnosed psychiatric 
disorder, the examiner should provide details 
about the onset and severity of the symptoms 
of each disorder.  The examiner should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that that such diagnosed disorder 
is the result of disease or injury incurred or 
aggravated during, or is otherwise related to, 
the Veteran's active duty.  In rendering the 
requested opinion, the examiner should 
specifically address: (a) whether any 
psychiatric and/or personality disorder 
clearly and unmistakably pre-existed the 
Veteran's entrance into service; if so, (b) 
whether any such disorder increased in 
severity in service; and, if so, (c) whether 
such increase in severity represented the 
natural progression of the condition, or was 
beyond the natural progress of the condition 
(representing a permanent worsening of such 
disorder).  If aggravation is found, the 
examiner should attempt to quantify the degree 
of additional disability resulting from the 
aggravation.

The examiner is also requested to offer an 
opinion as to the following:

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the criteria 
of the DSM-IV?

(b)  If so, to what stressor(s) is the 
Veteran's PTSD related; and 

(c)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that PTSD is due to a verified in-service 
stressor(s).  

The examiner should clearly outline the 
rationale for any opinion or conclusions 
expressed and comment on the other opinions 
of record, e.g., February 2005 VA examiner's 
opinion.  If any requested medical opinion 
cannot be given, the examiner should state 
the reason(s) why.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's service-connection claim 
remaining on appeal.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


